Case 1:21-cv-00217-EK-SJB Document 12 Filed 07/21/21 Page 1 of 1 PageID #: 59
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                      60 East 42nd Street• Suite 2727 • New York, NY 10165 • T: 212.792-0046
                                            E: jason@levinepstein.com


The Honorable Sanket J. Bulsara, U.S.M.J.
U.S. District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:       Rodea v. New York Diner, Inc. et al
                          Case No.: 1:21-cv-00217

Dear Honorable Magistrate Judge Bulsara:

           This law firm represents Defendants New York Diner, Inc. and Paula Rivadeneira
(together, the “Defendants”) in the above-referenced matter.

        Pursuant to Rule II(A) of Your Honor’s Individual Motion Practices, this letter respectfully
serves as a request to extend the mediation completion deadline from July 20, 2021, to, through
and including, August 19, 2021. This is the first request of its kind, is made on consent of Plaintiff’s
counsel. If granted, this request would not affect any other scheduled deadlines.

        The basis of this request is that the parties have scheduled a virtual mediation for August
19th, 2021, at 10:00 a.m. before Mediator Roger Briton. Thus, out of an abundance of caution, and
for the sake of good office, the parties respectfully request that the mediation completion deadline
be extended to, through and including, August 19, 2021.

          Thank you, in advance, for your time and attention.

                                                    Respectfully submitted,
                                                         LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                         By: /s/ Jason Mizrahi
                                                             Jason Mizrahi, Esq
                                                             60 E. 42nd Street, Suite 4700
                                                             New York, New York 10165
                                                             Tel. No.: (212) 792-0048
                                                             Email: jason@levinepstein.com
                                                             Attorneys for Defendants
